     Case 8:20-cr-00127-MWF Document 39 Filed 09/11/20 Page 1 of 4 Page ID #:341



 1   NICOLA T. HANNA
     United States Attorney
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
 4   GEORGE E. PENCE (Cal Bar No. 257595)
     Assistant United States Attorneys
 5   Terrorism and Export Crimes Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-7407/2253
          Facsimile: (213) 894-2927
 8        E-mail:    william.rollins@usdoj.gov
                     george.pence@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 20-127-MWF

14               Plaintiff,
                                             GOVERNMENT’S REPORT PURSUANT TO
15                    v.                     FED. R. CRIM. P. 46(h)(2)
                                             REGARDING DETAINED MATERIAL
16   GUAN LEI,                               WITNESSES

17               Defendant.

18

19        Pursuant to Federal Rule of Criminal Procedure 46(h)(2),
20   plaintiff United States of America, by and through its counsel of
21   record, the United States Attorney for the Central District of
22   California, hereby submits its report of a material witness who has
23   //
24

25

26

27

28
     Case 8:20-cr-00127-MWF Document 39 Filed 09/11/20 Page 2 of 4 Page ID #:342



 1   been held in custody more than 10 days.

 2   Dated: September 10, 2020            Respectfully submitted,

 3                                        NICOLA T. HANNA
                                          United States Attorney
 4

 5                                              /s/
                                          GEORGE E. PENCE
 6                                        Assistant United States Attorney

 7                                        Attorney for Plaintiff
                                          UNITED STATES OF AMERICA
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 8:20-cr-00127-MWF Document 39 Filed 09/11/20 Page 3 of 4 Page ID #:343




         REASONS WHY MATERIAL WITNESS SHOULD NOT BE RELEASED

CASE:        United States v. GUAN LEI

CASE NO.:       MJ 20-04071

MATERIAL WITNESS:                        YANG ZHIHUI

AUSAs:              GEORGE E. PENCE, WILLIAM M. ROLLINS

DATE MATERIAL WITNESS WAS ORDERED DETAINED:                                August 31, 2020

DISTRICT JUDGE/MAGISTRATE JUDGE WHO ORDERED MATERIAL WITNESS
DETAINED:                       Hon. Rozella A. Oliver

DEPUTY FEDERAL PUBLIC DEFENDER/PANEL ATTORNEY REPRESENTING
WITNESSES:                 Marilyn Bednarski

REASONS FOR DETENTION OF MATERIAL WITNESS:

        1.      Detention pending trial for ten days or less (no report necessary (Fed. R. Crim.
                P. 46(h)(2)

        2.      Detention during continuance of detention hearing pending resolution by court of
                motion for detention (' 3142(f))

X       3.      Detention pending trial due to risk of flight (' 3142(e) & (g)) based on the
                following ground(s):

         X             a.      Lack of family ties in the United States;

         X             b.      Lack of employment prospect in the United States;

         X             c.     Witness failed to provide complete and accurate information to law
                       enforcement;

         X             d.      Lack of third party surety;

                       e.      Witness proffered unreliable third party surety;

                       f.      Witness' third party surety unable to post property to secure bond.




                                                 1
Case 8:20-cr-00127-MWF Document 39 Filed 09/11/20 Page 4 of 4 Page ID #:344




     4.    Detention pending trial because the complexity/nature of testimony to be offered
           from witness such that deposition is inadequate to secure testimony and live
           testimony needed to prevent failure of justice (18 U.S.C. ' 3144).

      5.   Detention pending trial due to witness' inability to meet bond conditions and the
           complexity/nature of testimony to be offered from witness such that deposition is
           inadequate to secure testimony and live testimony needed to prevent failure of
           justice (18 U.S.C. ' 3144)

X     6.   Detention pending trial because witness has not requested that his/her deposition
           be taken (18 U.S.C. ' 3144; Fed. R. Crim. P. 15).

      7.   Detention pending trial because court denied witness' motion for deposition (18
           U.S.C. ' 3144; Fed. R. Crim. P. 15).

      8.   Detention pending court's resolution of motion for deposition filed by witness (18
           U.S.C. ' 3144; Fed. R. Crim. P. 15).

      9.   Detention pending deposition ordered by court (18 U.S.C. ' 3144; Fed. R. Crim.
           P. 15).

     10.   Deposition not alternative to detention because defendant is a fugitive or has not
           been charged yet; therefore there is no adverse party to notify regarding a
           deposition (18 U.S.C. ' 3144; Fed. R. Crim. P. 15).

     11.   Other:




                                            2
